Citation Nr: 1133307	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  09-08 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from January 2005 to November 2005.  The Veteran had additional duty in the National Guard.  

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Louisville, Kentucky Regional Office (RO) of the Department of Veterans Affairs (VA) which, in part, denied service connection for tinnitus.

In a February 2011 decision, the Board remanded this issue for additional development.


FINDINGS OF FACT

1.  The competent and probative medical opinion evidence demonstrates that the Veteran's tinnitus disability did not preexist his entry into service.

2.  Tinnitus was not present in service or shown to be etiologically related to service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this appeal, the RO provided notice to the Veteran in a June 2007 letter, prior to the date of the issuance of the appealed January 2008 rating decision.  The June 2007 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorder described by the Veteran.  Additionally, he was afforded a VA examination in October 2007.  Per the February 2011 remand instructions, the Veteran also underwent a VA examination in March 2011 that was fully adequate for the purposes of rendering this decision.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Service Connection Laws and Regulations Generally 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted at entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111.

To rebut the presumption of sound condition upon entry into service under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d. 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

The clear and unmistakable evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence.  Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Factual Background and Analysis

The service treatment records contain no treatment for or complaints of tinnitus.  However, on a January 2000 examination there was evidence of left ear hearing loss.  Additionally, a November 2001 audiometry reading demonstrated left ear hearing loss. 

The Veteran underwent a VA examination in October 2007.  He reported that he was a builder in Iraq where he was exposed to general construction and heavy equipment noise.  He also occasionally heard some incoming mortar blasts.  After service, he was unaware of any hearing difficulty until he was tested for hearing loss when applying for a job and was informed that he had left ear hearing loss.  He currently worked as a building inspector.  He noted that he primarily worked in an office and was not exposed to any construction noise.  He denied recreational noise exposure.  He reported that the onset of tinnitus occurred approximately two years ago.  The examiner opined that the Veteran's tinnitus was less likely than not caused by or a result of noise exposure in the military.  The examiner noted that two audiograms prior to active duty demonstrated that the Veteran's current left ear hearing loss preexisted military service.

The Veteran underwent a VA examination in March 2011.  He presented with complaints of tinnitus in his left ear.  He reported working as a builder during service and also firing weapons on the firing range.  Prior to service, he worked a mechanic on trucks for 8 months and worked on construction.  He had been a building inspector for the last few years.  He noted first noticing the tinnitus in late 2005 or early 2006 after coming home from the service.  The examiner opined that it was less likely as not that the Veteran's tinnitus was associated with his hearing loss.  Instead, the examiner noted that it was as least as likely as not that the Veteran's tinnitus was associated with another medical condition.  There was no evidence in the claims file or report from the Veteran of any injury or event that caused the disability in question.  The examiner noted that there were 2 hearing screenings in the file that which were administered before the Veteran was on active duty.  While these showed that the Veteran had hearing loss prior to the service, the examiner indicated that the Veteran reported that his tinnitus began in late 2005 or early 2006 after he was discharged from active duty.  Therefore, it did not start while he was in the service and it could not have been exacerbated while in the service since he did not know he even had it while in the service.  He was also exposed to loud noise after the service when working as a mechanic.  His hearing test thresholds in the left and right ear from did not change from the time he was tested before the service, while in the service or through the March 2011 examination.  The examiner concluded that the Veteran's current left ear tinnitus was not caused by or the result of noise exposure while in the military. 

With regard to the three elements of service connection, the Veteran has a present diagnosis of tinnitus.

The Veteran is also competent to report in-service exposure to noise.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet App 370 (2002).  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

Initially, the Board notes that the October 2007 VA examiner noted that the Veteran had hearing loss of the left ear that preexisted his military service which was evidenced by January 2000 and November 2001 audiograms.  However, there is no indication that the Veteran had any tinnitus that preexisted service.  Additionally, the March 2011 VA examiner specifically found that the Veteran's tinnitus did not preexist service as the Veteran first noted tinnitus in late 2005 or early 2006 after active duty.

The presumption of soundness is not rebutted.  The claim therefore, becomes one for service connection.  See Wagner, supra.

The Board notes that there are no complaints or manifestations of tinnitus while the Veteran was on active duty.  The first evidence of a diagnosis of tinnitus was at the October 2007 VA examination which indicated that the Veteran reported having an onset of tinnitus in late 2005 or early 2006.  The absence of clinical documentation of tinnitus for many years after service is probative evidence against a service relationship.  See Mense v. Derwinski, 1 Vet. App. 354 (1991). 

Moreover, the only opinions addressing the etiology of the Veteran's tinnitus weighs against the claim.  In the October 2007 VA examination report, the VA examiner determined that the Veteran's tinnitus was less likely than not caused by or a result of noise exposure in the military.  Additionally, the March 2011 VA examiner concluded that the Veteran's tinnitus did not preexist service and that the Veteran's current left ear tinnitus was not caused by or the result of noise exposure while in the military.  These opinions constitute the only opinion to address the relationship between the Veteran's current tinnitus and service, and the Veteran has not identified, presented, or alluded to the existence of a contrary medical opinion- i.e., one that, in fact, establishes a relationship between tinnitus and service.

The Board notes the Veteran's statements regarding the cause of his tinnitus disability.  Such lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, supra (lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Buchanan, supra (lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself).

However, the Board finds that Veteran's statements are less probative than the objective medical evidence and opinions from  medical professionals.  See Madden, supra., see also Cartright, surpa. It is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  

The preponderance of the evidence is, therefore, against the claim for entitlement to service connection for tinnitus.


ORDER


Entitlement to service connection for tinnitus is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


